Exhibit 10.1

 

BAKER & McKENZIE

101 West Broadway, Twelfth Floor

San Diego, CA  92101

Telephone: (619) 236-1441

Ali M.M. Mojdehi (AM-5408)

 

BAKER & McKENZIE

805 Third Avenue
New York, NY  10022

Telephone: (212) 751-5700

Ira A. Reid (IR-0113)

 

Attorneys for Debtor and Debtor in Possession

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re

Chapter 11

 

 

UPC Polska, Inc.,

Case No. 03-14358 (BRL)

 

 

 

 

Debtor.

 

 

STIPULATION AND ORDER WITH RESPECT
TO CONSENSUAL PLAN OF REORGANIZATION

 

UPC Polska, Inc. (the “Debtor”); UPC Telecom B.V., UPC Operations B.V.,
Belmarken Holding B.V., and UPC Polska Finance, Inc. (collectively, the “UPC
Parties”) (the Debtor and UPC Polska Finance, Inc. are collectively referred to
herein as the “Plan Proponents”); Deutsche Bank, GoldenTree Asset Management,
Morgan Stanley Investment Management, and Strong Capital Management, Inc. (each
a “Participating Noteholder” and collectively, the “Participating Noteholders”);
and the Official Committee of Unsecured Creditors (the “Committee”) (the Debtor,
the UPC Parties, the Participating Noteholders and the Committee are
collectively referred to herein as the “Parties”), by and through their
respective attorneys of record, hereby

 

--------------------------------------------------------------------------------


 

enter this Stipulation and Order With Respect To Consensual Plan of
Reorganization (“Stipulation”).

 

WHEREAS, in order to effectuate a pre-negotiated restructuring of its capital
structure, on July 7, 2003, the Debtor commenced this reorganization case under
Chapter 11 of Title 11 of the United States Code and shortly thereafter filed a
plan of reorganization based upon a Restructuring Agreement(1) entered into by,
among others, the Debtor, the UPC Parties and the Participating Noteholders (as
defined in the Restructuring Agreement) pre-petition;

 

WHEREAS, in connection with its analysis of the Debtor’s plan of reorganization
and in accordance with the Committee’s view of its fiduciary duties (including
those duties contemplated by Section 8.6 of  the Restructuring Agreement), the
Committee, whose members include the Participating Noteholders, has, among other
things, requested and received voluminous documents from the Debtor, had its
financial advisors, Chanin Capital Partners, travel to Poland to review
documents and meet with the Debtor’s management, has requested and held an
in-person meeting with the Debtor’s management in New York and has requested and
held numerous meetings with the financial advisor for the Debtor, the financial
advisor for UPC Telecom B.V. and counsel for the UPC Parties;

 

WHEREAS, the Committee expressed objections to the Debtor’s plan of
reorganization related to issues of recharacterization, equitable subordination
and valuation, among others, and has filed an Expedited Motion for an Order
Authorizing the Committee to Commence an Action of Behalf of the Debtor’s Estate
in an effort to pursue claims of recharacterization and equitable subordination;

 

--------------------------------------------------------------------------------

(1)  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the First Amended Disclosure Statement with
Respect to First Amended Chapter 11 Plan of Reorganization Jointly Proposed by
UPC Polska, Inc. and UPC Polska Finance, Inc. (the “Disclosure Statement”).

 

2

--------------------------------------------------------------------------------


 

WHEREAS, the Bankruptcy Court entered an order directing mediation in order to
facilitate the negotiation of a consensual plan of reorganization;

 

WHEREAS, the Parties and the Other Participating Noteholders (as defined below),
with the assistance of their respective professionals and the mediator, have
considered, mediated and compromised on all issues of dispute among the Parties
and as a result thereof have agreed to a consensual plan of reorganization which
embodies a resolution of all issues among the Parties;

 

WHEREAS, as a result of the agreement, the Plan Proponents have agreed to amend
the current plan of reorganization to provide for additional consideration to
third party creditors as set forth in this Stipulation and the Second Amended
Plan (as defined below);

 

WHEREAS, as a result of the compromise, the Parties have agreed that it is
appropriate or beneficial to the estate and to the creditors to settle all
objections and claims including, without limitation, claims based on
recharacterization, equitable subordination and valuation, objections to
classification and releases under the Second Amended Plan (as defined below),
and objections to the Claims of any of the Participating Noteholders and any
other of the “Participating Noteholders” (as defined in the Restructuring
Agreement) that have voted in favor of the Second Amended Plan (the “Other
Participating Noteholders”, and collectively with the Participating Noteholders
party hereto, the “New Participating Noteholders”), among others;

 

WHEREAS, the Parties agree that the overall compromise and settlement reflected
herein provides numerous present and future benefits including avoidance of
complex and costly litigation among the Parties;

 

WHEREAS, the Parties agree that the overall compromise and settlement reflected
herein is the product of arm’s length bargaining; and

 

3

--------------------------------------------------------------------------------


 

WHEREAS, the Parties agree that the overall compromise and settlement reflected
herein is fair and equitable and in the best interests of the estate.

 

NOW, THEREFORE, the Parties do hereby stipulate and agree as follows:

 

1.                                       Second Amended Plan.  The First Amended
Chapter 11 Plan of Reorganization Jointly Proposed by UPC Polska, Inc. and UPC
Polska Finance, Inc. is hereby amended in the form attached hereto as Exhibit
“A” (as amended, the “Second Amended Plan”(2)).(3)  The Plan Proponents shall
file the Second Amended Plan in the Bankruptcy Court upon execution of this
Stipulation by all Parties.

 

2.                                       Voting.

 

(a)                                  The Committee has held an official meeting
to consider the Second Amended Plan, and at such meeting, has voted in favor of
supporting the Second Amended Plan.  Each of the Participating Noteholders has
timely voted all of its claims in favor of the Second Amended Plan, has tendered
its vote to the mediator, has agreed that the mediator may release its vote in
favor of the Second Amended Plan to the Debtor and has otherwise taken or will
take all steps necessary or appropriate to cast its vote in favor of the Second
Amended Plan.  Both the Committee and each of the Participating Noteholders
waive any right they may have to change, modify, condition, revoke or withdraw
such vote or seek to change, modify, condition, revoke or withdraw such vote,
subject to the provisions of paragraph 6 hereto.

 

--------------------------------------------------------------------------------

(2)  The definition of the Second Amended Plan shall include any subsequent plan
so long as such subsequent plan does not reduce the amount of consideration nor
is materially adverse to the holders of Allowed Claims in Class 3 or Class 5
from what is provided in the Second Amended Plan.

(3)  One of the amendments to the Second Amended Plan is substantially in the
following form:  “Class 3 treatment shall provide for consideration of
$80,000,000.00 cash; the issuance of New UPC Polska Notes in the principal
amount of U.S. $100,000,000.00; and the issuance by UnitedGlobalCom, Inc.
(“UGC”), an indirect parent of the Debtor, of a number of shares of common stock
of UGC in an amount worth U.S. $14,500,000.00 based on the closing price of UGC
common stock as reported on NASDAQ on December 15, 2003 which are being
purchased by UPC Telecom or otherwise obtained by UPC Telecom on terms
acceptable to UGC and UPC Telecom, and contributed by UPC Telecom to the
Debtor.”

 

4

--------------------------------------------------------------------------------


 

(b)                                 The Parties agree that the voting by Classes
3 and 5 to approve the Second Amended Plan, in the required amount and number,
is a condition precedent to the effectiveness of this Stipulation.  The
Participating Noteholders represent and warrant that they have validly voted all
their claims as beneficial owners of the UPC Polska Notes in favor of the Second
Amended Plan, and that to the best of their knowledge, such votes are not
subject to otherwise being designated.

 

3.                                       Support.

 

(a)                                  The Committee and the Participating
Noteholders shall fully and unconditionally support the Second Amended Plan and
confirmation and consummation of the Second Amended Plan and shall take any
reasonable action necessary or helpful to confirm or consummate the Second
Amended Plan.  The Committee shall, and shall cause its advisors to, provide (i)
reasonable assistance to the Plan Proponents in support of confirmation and
consummation of the Second Amended Plan, and (ii) no assistance, except as
required by law, in opposition to confirmation or consummation of the Second
Amended Plan or in support of confirmation or consummation of any other plan,
and shall take all appropriate actions in the Bankruptcy Court with respect to
the foregoing.

 

(b)                                 The Committee and the Participating
Noteholders agree not to support, encourage, offer or propose, directly or
indirectly, any financial restructuring of the Debtor other than as set forth in
the Second Amended Plan and not to take any action inconsistent with this
Stipulation.

 

4.                                       Termination of the Restructuring
Agreement.  The parties to the Restructuring Agreement hereby terminate the
Restructuring Agreement.  No provision of the Restructuring Agreement shall have
any further force and effect, other than those sections of the Restructuring

 

5

--------------------------------------------------------------------------------


 

Agreement which survive its termination pursuant to the express terms of
Section 9.2 of the Restructuring Agreement and the representations set forth in
Sections 7.4 and 7.5 of the Restructuring Agreement as they apply to the Other
Participating Noteholders (as defined herein).

 

5.                                       Effective Date.  Subject to paragraph 6
hereto, this Stipulation will become effective upon execution by the Debtor, the
UPC Parties, the Committee and the Participating Noteholders, but shall be null
and void ab initio in the event the Second Amended Plan is not accepted by Class
3 votes in an amount and number sufficient to approve the Second Amended Plan
under applicable law.

 

6.                                       Confirmation as Condition Subsequent. 
Confirmation and consummation of the Second Amended Plan are conditions
subsequent to the effectiveness of this Stipulation.  In the event the Second
Amended Plan is not confirmed prior to March 15, 2004, or consummated prior to
July 15, 2004, this Stipulation shall be deemed null and void ab initio,
including, without limitation, paragraphs 4 and 17 hereof, and the Parties shall
be returned to and maintain their respective rights and obligations as they
existed prior to the execution of this Stipulation.

 

7.                                       9019 Motion to Approve Stipulation. 
The Parties shall seek approval by the Bankruptcy Court of the settlement and
compromise contained in this Stipulation by filing a motion seeking approval
under Bankruptcy Rule 9019 to be heard contemporaneously with Plan
confirmation.  In the event the Stipulation is not approved, this Stipulation
shall be deemed null and void ab initio, including, without limitation,
paragraphs 4 and 17 hereof, and the Parties shall be returned to and maintain
their respective rights and obligations as they existed prior to the execution
of this Stipulation.

 

6

--------------------------------------------------------------------------------


 

8.                                       Motion to Commence Action.  The Debtor
and the UPC Parties consent to the Committee’s standing to pursue and compromise
the claims asserted pursuant to the Expedited Motion for an Order Authorizing
the Committee to Commence an Action of Behalf of the Debtor’s Estate, which
claims the Committee hereby agrees to compromise and settle based on the overall
consideration set forth in the Second Amended Plan and the compromise set forth
in this Stipulation, and the Committee hereby agrees to and approves the
compromise and all of the releases provided in the Second Amended Plan.

 

9.                                       Section 1125.  The Committee and the
Participating Noteholders stipulate and agree that the amendment reflected in
the Second Amended Plan is an amendment pursuant to 11 U.S.C. § 1127, which does
not require any changes to the Disclosure Statement and that the Plan Proponents
have complied with 11 U.S.C. § 1125.

 

10.                                 Section 1121.  The exclusivity period during
which the Debtor may solicit acceptances of the Second Amended Plan, or any
subsequent plan, pursuant to 11 U.S.C. § 1121 is extended up to and including
April 5, 2004.

 

11.                                 Compromise and Settlement.  As a result of
and as part of the overall settlement and compromise contained herein and in the
Second Amended Plan, the Committee, the UPC Parties, and the Plan Proponents
agree, subject to paragraphs 5 and 6 hereto, that:

 

(a)                                  the recovery provided under the Second
Amended Plan enables creditors in Class 3 and Class 5 to receive greater
recoveries than they would receive under a Chapter 7 liquidation;

 

7

--------------------------------------------------------------------------------


 

(b)                                 the treatment of Class 5 under the Second
Amended Plan is the equivalent pro rata share of the consideration to be paid to
Class 3(4);

 

(c)                                  the Second Amended Plan does not
discriminate unfairly, and is fair and equitable, with respect to Class 3 and
Class 5;

 

(d)                                 the Telecom Owned UPC Polska Notes, the
Belmarken Notes, the Telecom Pari Passu Notes, the Affiliate Indebtedness, and
the Telecom Junior Notes shall not be challenged, including on the grounds that
they are not legal and valid debts of the Debtor or are subject to
recharacterization or equitable subordination or subject to challenge under any
other claim at law or in equity;

 

(e)                                  there is a reasonable basis for the
classification structure set forth in the Second Amended Plan which places
claims or interests in a class which contains other substantially similar claims
or interests;

 

(f)                                    the releases set forth in the Second
Amended Plan are appropriate, lawful, provided in exchange for adequate
consideration, and are enforceable;

 

(g)                                 the Second Amended Plan reflects an overall
compromise, settlement, and resolution of any and all claims and is supported by
adequate consideration;

 

(h)                                 the overall compromise and settlement
reflected in the Second Amended Plan avoids the prospect of complex and costly
litigation among the Parties;

 

(i)                                     the overall compromise and settlement
reflected in the Second Amended Plan is the product of arm’s length bargaining;

 

(j)                                     the Second Amended Plan satisfies each
of the tests of 11 U.S.C. §1129 and is confirmable;

 

--------------------------------------------------------------------------------

(4)  Although under the Second Amended Plan all creditors in Class 5 are to
receive this distribution, the HBO Parties’ Proofs of Claims are being treated
pursuant to a separate settlement agreement which provides, in essence, a cap of
$6 million for the total of any distributions to the HBO Parties under the
Second Amended Plan.

 

8

--------------------------------------------------------------------------------


 

(k)                                  the Second Amended Plan is fair and
equitable and in the best interests of the estate;

 

(l)                                     the Telecom Junior Notes can be
irrevocably cancelled at any time at the sole discretion of the UPC Parties; and

 

(m)                               the provisions of the Second Amended Plan
constitute a good faith compromise and settlement of any and all causes of
action or disputes that could have been brought by any of the Parties against
any other Party.

 

12.                                 Information.  The Committee and its
representatives have received adequate information, including, without
limitation, information pertaining to the UGC Common Stock to be provided as
consideration under the Second Amended Plan, and have conducted sufficient due
diligence in order to understand the consequences of and support the Second
Amended Plan.

 

13.                                 Release of Claims.  Each of the Parties
agrees not to sue, file any cause of action, bring any proceeding, submit any
request for arbitration, or threaten to do any of the foregoing against any
other Party, subject to the terms of and only to the extent set forth in the
Second Amended Plan.

 

14.                                 Cooperation.  The Parties agree to cooperate
fully with each other and to undertake all appropriate action reasonably
necessary or helpful to implement the purposes of this Stipulation.  The Parties
agree to execute any such further or additional documents as may be reasonable,
convenient, necessary or desirable to carry out the provisions of this
Stipulation.

 

15.                                 Representations and Warranties of the
Parties.  Each Party represents and warrants (in the case of the Debtor subject
to all requisite court approval) to each other Party that:

 

9

--------------------------------------------------------------------------------


 

(a)                                  it has full power and authority to execute
and deliver this Stipulation, to perform its obligations hereunder and to
consummate the transactions contemplated hereby;

 

(b)                                 the execution, delivery and performance of
this Stipulation by such Party has been duly authorized by all requisite action
of such Party and no other action on the part of such Party is necessary.  This
Stipulation has been duly executed and delivered by such Party and is a valid
and binding obligation of such Party enforceable against such Party in
accordance with its terms.  The execution and delivery of this Stipulation does
not, and the consummation of the transactions contemplated hereby will not:

 

i.                                          violate or conflict with or result
in any breach of any provision of the Articles of Association or other charter,
bylaws or operating agreement, partnership agreement or other organizational
documents of such Party;

 

ii.                                       require any consent or approval from
any governmental authority; or

 

iii.                                    materially violate any of the terms,
conditions or provisions of any law, judgment or agreement to which such Party
or any of its assets is subject or bound.

 

16.                                 Representations and Warranties of the
Participating Noteholders.  Each Participating Noteholder represents and
warrants to the Debtor and the UPC Parties as follows:

 

(a)                                  Such Participating Noteholder is the lawful
beneficial owner of the UPC Polska Notes and other claims against, or interests
in, the Debtor set forth on Schedule 7.4 to the Restructuring Agreement, free
and clear of all liens, encumbrances and adverse claims, and such Participating
Noteholder has no claims or interests, contingent or otherwise, against the
Debtor other than the claims and interests which have been validly voted in
favor of the Second Amended Plan pursuant to paragraph 2 hereto.

 

(b)                                 Such Participating Noteholder, by virtue of
such Participating Noteholder’s expertise, the advice available to such
Participating Noteholder, and its previous investment experience, has extensive
knowledge and experience in financial and business

 

10

--------------------------------------------------------------------------------


 

matters, investments, securities and private placements and the capability to
evaluate the merits and risks of this Stipulation, the restructuring of the
Debtor and the consideration and transactions contemplated hereby and thereby.

 

(c)                                  Such Participating Noteholder is entering
into this Stipulation, the restructuring of the Debtor (including, without
limitation, the acquisition of the New Polska Notes and UGC Common Stock (as
defined in the Second Amended Plan) and the transactions contemplated hereby and
thereby for such Participating Noteholder’s own account and such Participating
Noteholder intends to acquire any New UPC Polska Notes and UGC Common Stock
issued or acquired in connection with the Restructuring for investment purposes
only and not with a view to, or the intention of, distributing any such notes or
stock in violation of the Securities Act or any other applicable securities laws
of the United States or any political subdivision thereof, and any such
securities will not be disposed of in contravention of the Securities Act or any
other applicable securities laws of the United States or any political
subdivision thereof.

 

(d)                                 Such Participating Noteholder is able to
bear the economic risk of the transactions contemplated by this Stipulation, the
restructuring of the Debtor and the transactions contemplated hereby and thereby
(including, without limitation, the complete loss of such investment) for an
indefinite period of time.

 

(e)                                  Such Participating Noteholder has had an
opportunity to ask questions and receive answers concerning the business and
affairs of the Debtor and certain of its affiliates and such other matters
concerning its current investment in the Debtor and the distributions
contemplated by or under the Second Amended Plan, the restructuring of the
Debtor and the transactions contemplated hereby and thereby and has had full
access to such other information

 

11

--------------------------------------------------------------------------------


 

concerning the Debtor, the Plan Proponents, UGC, the restructuring of the Debtor
and the transactions contemplated hereby and thereby as such Participating
Noteholder has requested.

 

(f)                                    Such Participating Noteholder is a
“qualified institutional buyer”, as such term is defined pursuant to Rule
144A(a) promulgated under the Securities Act, or, if not such a “qualified
institutional buyer”, such Participating Noteholder is an “accredited investor”
as such term is defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D,
promulgated under the Securities Act.

 

17.                                 Entire Agreement.  This Stipulation sets
forth the entire agreement and understanding between the Parties relating to the
subject matter thereof and supercedes and replaces any and all prior agreements
and understandings among them including without limitation the Restructuring
Agreement which shall survive only as set forth in paragraph 4 herein.  This
Stipulation may only be amended in writing signed by the Debtor, the UPC
Parties, the Committee and the Participating Noteholders.

 

18.                                 Governing Law and Jurisdiction.  This
Stipulation is governed and controlled by New York State law without regard to
New York State principles of conflict of laws and is subject to the jurisdiction
of the Bankruptcy Court to enter such orders as may be necessary or appropriate
to implement or consummate the provisions of this Stipulation and to resolve any
and all controversies or disputes which may arise in connection with
consummation, interpretation or enforcement of this Stipulation.

 

19.                                 Headings.  Paragraph headings are used only
as convenient references and do not affect this Stipulation’s meaning.

 

12

--------------------------------------------------------------------------------


 

20.                                 Execution.  This Stipulation is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto.  This Stipulation may be executed in counterparts, each of
which shall be deemed an original.  The Parties acknowledge that:

 

(a)                                  They have read this Stipulation;

 

(b)                                 They have made such investigation of the
facts and been provided such information pertaining to this settlement and
Stipulation, and of all the matters pertaining to it, as they deem necessary;

 

(c)                                  They understand the terms and consequences
of this Stipulation and of the releases contained in the Second Amended Plan;

 

(d)                                 They are fully aware of the legal and
binding effect of this Stipulation;

 

(e)                                  This Stipulation may be submitted as
evidence in support of confirmation of the Second Amended Plan at the
Confirmation Hearing; and

 

(f)                                    This Stipulation shall be deemed drafted
by all Parties hereto, and, as such, no provision hereof or ambiguity herein
shall be construed against any Party on the basis that such Party or its advisor
drafted, prepared or suggested such provision or that such provision contains a
covenant, representation or warranty of such Party.

 

13

--------------------------------------------------------------------------------


 

Dated:  December 17, 2003

 

 

 

 

BAKER & McKENZIE

 

 

 

 

 

 

By:

/s/ ALI M. M. MOJDEHI

 

 

 

Ali M. M. Mojdehi

 

 

 

 

 

 

 

 

 

 

Attorneys for the Debtor and Debtor in Possession

 

 

 

 

 

 

 

 

Dated:  December 17, 2003

 

 

 

 

WHITE & CASE LLP

 

 

 

 

 

 

By: 

/s/ HOWARD S. BELTZER

 

 

 

Howard S. Beltzer

 

 

 

 

 

 

 

 

 

 

Attorneys for UPC Telecom B.V.,
UPC Operations B.V., Belmarken Holding B.V.,
and UPC Polska Finance, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:  December 17, 2003

 

 

 

 

FRIED, FRANK, HARRIS, SHRIVER
  & JACOBSON

 

 

 

 

 

 

 

By: 

/s/ MATTHEW GLUCK

 

 

 

Matthew Gluck

 

 

 

 

 

 

Attorneys for the Official Committee of
Unsecured Creditors

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

Deutsche Bank

 

 

 

 

 

 

By:

/s/ JAIME VIESER

 

 

 

Jaime Vieser

 

 

 

Managing Director

 

 

14

--------------------------------------------------------------------------------


 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to Alpha US Sub Fund II LLC

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to The Broad Foundation

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to Brown & Williamson Tobacco Master
Retirement Trust

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to DB Structured Products, Inc.

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to Eli Broad

 

 

15

--------------------------------------------------------------------------------


 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to GoldenTree High Yield Value Master
Fund, LP

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to GoldenTree High Yield Master Fund,
Ltd.

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to GoldenTree High Yield Master Fund II,
Ltd.

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to GKW Unified Holdings LLC

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

16

--------------------------------------------------------------------------------


 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to Municipal Fire and Police Retirement
System of Iowa

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to GoldenTree High Yield Opportunities I,
LP

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to GoldenTree High Yield Opportunities II,
LP

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to Safety National Casualty Corporation

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

17

--------------------------------------------------------------------------------


 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

GoldenTree Asset Management, LP as Investment
Adviser to University of Chicago

 

 

 

 

 

 

By:

/s/ STEVEN SHAPIRO

 

 

 

Steven Shapiro

 

 

 

Portfolio Manager

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

Morgan Stanley Investment Management

 

 

 

 

 

 

By:

/s/ GORDON W. LOORY

 

 

 

Gordon W. Loory

 

 

 

Executive Director

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

Strong Corporate Bond Fund (2/09 Maturity)

 

 

 

 

 

 

By:

/s/ GILBERT L. SOUTHWELL, III

 

 

 

Gilbert L. Southwell, III

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

Strong High Yield CBO II by Strong Capital
Management Inc. as Collateral Manager (7/08
Maturity)

 

 

 

 

 

 

By:

/s/ GILBERT L. SOUTHWELL, III

 

 

 

Gilbert L. Southwell, III

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

Strong High Yield Bond Fund (7/08 Maturity)

 

 

 

 

 

 

By:

/s/ GILBERT L. SOUTHWELL, III

 

 

 

Gilbert L. Southwell, III

 

 

 

Assistant Secretary

 

 

18

--------------------------------------------------------------------------------


 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

Strong Advisor Bond Fund (2/09 Maturity)

 

 

 

 

 

 

By:

/s/ GILBERT L. SOUTHWELL, III

 

 

 

Gilbert L. Southwell, III

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

Strong Advisor Strategic Income Fund (7/08 Maturity)

 

 

 

 

 

 

By:

/s/ GILBERT L. SOUTHWELL, III

 

 

 

Gilbert L. Southwell, III

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

PARTICIPATING NOTEHOLDER

 

Dated:  December 17, 2003

 

 

 

 

Strong High Yield Bond Fund (2/09 Maturity)

 

 

 

 

 

 

By:

/s/ GILBERT L. SOUTHWELL, III

 

 

 

Gilbert L. Southwell, III

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

IT IS SO ORDERED.

 

 

 

 

 

 

 

Dated:

New York, New York

 

 

 

 

December        , 2003

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES BANKRUPTCY JUDGE

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Second Amended Plan

 

20

--------------------------------------------------------------------------------